Citation Nr: 1628871	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to October 9, 2012 for service connection for cervical spine degenerative joint disease and muscle strain (neck).   

2.  Entitlement to an initial increased evaluation for service-connected seborrheic dermatitis, currently evaluated as noncompensable prior to June 29, 2011, and as 10 percent disabling thereafter. 

3.  Entitlement to an initial increased evaluation for service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine (back), currently evaluated as noncompensable prior to June 29, 2011 and as 10 percent disabling thereafter.  

4.  Entitlement to an initial increased evaluation for service-connected narcolepsy, currently evaluated as 10 percent disabling prior to June 29, 2011, and as 20 percent disabling thereafter.  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1981, and from January 1983 to January 1993.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2012, the RO granted service connection for seborrheic dermatitis, evaluated as noncompensable prior to June 29, 2011, and as 10 percent disabling thereafter, degenerative joint disease and degenerative disc disease of the lumbosacral spine, evaluated as noncompensable prior to June 29, 2011 and as 10 percent disabling thereafter, and narcolepsy, evaluated as 10 percent disabling prior to June 29, 2011, and as 20 percent disabling thereafter.  In January 2013, the RO granted service connection for cervical spine degenerative joint disease and muscle strain, evaluated as 10 percent disabling, with an effective date for service connection of October 9, 2012.  

In March 2016, the Veteran was afforded a video conference hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims files.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of entitlement to an earlier effective date for service connection for his cervical spine disability, a review of the RO's August 2012 rating decision shows that it granted service connection for five disabilities (skin, back, and foot disabilities, as well as hemorrhoids, and narcolepsy).  In each case, the RO assigned effective dates for service connection of February 1, 1993 (the day after the Veteran's separation from active duty service).  

In explaining why they had assigned effective dates for service connection of February 1, 1993, the RO stated that on January 19, 1992, the Veteran had submitted a VA Form 28-1900 (Application for Vocational Rehabilitation), with a "Continuation of VA Form 21-526" (Application for Compensation or Pension).  The RO stated that although the "Continuation" form was only an informal claim for service connection, that VA had failed to subsequently send the Veteran an application form for execution of a formal claim, and that his informal claims were therefore considered to be unadjudicated claims.  

In January 2013, the RO granted service connection for a cervical spine disability, and assigned an effective date of October 9, 2012.  

During his hearing, held in March 2016, he asserted that he filed a claim for service connection for a cervical spine disability in November 1992, i.e., that his informal compensation claim, received on January 19, 1992, included a claim for a cervical spine disability.

The document used as the basis for the assignment of the Veteran's effective dates for service connection of the aforementioned five disabilities in the August 2012 rating decision (i.e., the "Continuation of VA Form 21-526" (Application for Compensation or Pension) received on January 19, 1992), is not currently of record.  The Board therefore cannot determine whether or not this document included a claim for a cervical spine condition.  

On remand, an attempt should be made to obtain this document or explain why it cannot be found.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claims for increased initial evaluations, during his March 2016 hearing, the Veteran testified that he had received relevant treatment through TriCare, since the 1990s at the Air Force Academy, and other facilities (although he testified that he had previously signed release forms for these records, there is no record of this).  At his hearing, he was informed that it was to his benefit to submit this evidence to VA, however, there is no record to show that he did so.  On remand, these should be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all TriCare, VA and private health care providers who have treated him for any relevant skin, sleep, and back, symptoms since separation from service in 1993.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.

The Veteran himself should attempt to obtain these records in order to expedite his case.  If these records can not be found he should let the VA know. 

2.  Attempt to obtain the Veteran's Continuation of VA Form 21-526, Application for Compensation or Pension, received on January 19, 1992.  If attempts to obtain this record are unsuccessful, and it is determined that further attempts to obtain it would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e) (2015).

3.  Readjudicate the claims.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




